Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statement are being considered by the examiner.
Specification
3.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
4.	Claims 6, 15 and 16 are objected to because of the following informalities:
Claim 6 recites acronyms such as “PFC”, it is suggested to spell out the specified acronyms in at least the first time it is mentioned in the claim. 
Claim 15 recites “a method”. There is insufficient antecedent basis for this limitation in the claim. For clarity and consistency, it is suggested to change with “the method”.
Claim 16 recites “Converter comprising a device”. There is insufficient antecedent basis for this limitation in the claim. For clarity and consistency, it is suggested to change with “The converter comprising the device “.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102 (AIA )
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-9, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Jauch F et al., “Single-phase single-stage bidirectional isolated ZVS AC-DC converter with PFC”, 15th international power electronics and motion control conference, September 4, 2012, 8 pages (hereinafter Jauch).
Regarding claim 1, Jauch discloses method of controlling a converter comprising two H bridges coupled by a transformer (fig.1), wherein: 
repetitions of two switching sequences between a plurality of states are respectively applied to the two bridges (fig.3, page 3); 
the switchings of the sequences occur at times resulting from calculations based on a desired equality between values of a current in the transformer at one of said times of one of the two sequences and at one of said times of the other one of the two sequences (page 3 indicates that iLσ(Ƭ1) =iLσ(Ƭ3) and Ƭ1 and Ƭ3 correspond to an instant of the sequences); and 
for each one of said calculations, a constant frequency, common to said repetitions and identical for the two bridges, is selected prior to the calculations (fig.3 shows a constant and common frequency 1/Ts for the two sequences, the phase shift between the two sequences remains the same, see figs. 1, 3-4, pages 1-5).  
Regarding claim 2, Jauch discloses method according to claim 1, wherein a value representative of a duration between said times of the two sequences is determined according to the voltages across the two bridges (e.g. replacing the value of w(t) in formula 12 by the value of w(t) of formula 11 and thus obtain a value g(t) representative of a duration between said instants of the two sequences, determined as a function of the voltages v1, V2), to said constant frequency (e.g. fs), to a transformation ratio (e.g. n) of the transformer, to a leakage inductance (Lσ) of the transformer (fig.1, page 3).  

Regarding claim 3, Jauch discloses method according to claim 2, wherein said value is selected as being the smallest solution of equation:
 
    PNG
    media_image1.png
    38
    301
    media_image1.png
    Greyscale
 
a and b are only a function of the voltages across the transformer and of said transformation ratio, and 
Δ is further a function of said constant frequency, of said leakage inductance, and of a value of power to be transferred (e.g. replacing the value of w(t) in formula 12 by the value of w(t) formula 11, a value g(t) representative of a duration between said instants of the two sequences is obtained. This value g(t) is obtained in the form ag(t)2+bg(t)+c=0 with the parameters a and b depending only on the voltages v1 and V2 and on the transformation ratio n. The solutions of this type of 2nd order equations are obtained in the form:             
                g
                
                    
                        t
                    
                
                =
                
                    
                        -
                        b
                        -
                        
                            ∆
                        
                    
                    
                        a
                    
                
            
        )                  
                g
                
                    
                        t
                    
                
                =
                
                    
                        -
                        b
                        +
                        
                            ∆
                        
                    
                    
                        a
                    
                
            
        )    with, in this case             
                
                    ∆
                
            
         depending on the voltages v1 and V2, the transformation ration n, the frequency fs, the leakage inductance Lσ and the power Pt. Furthermore, it would be obvious for those skilled in the art to consider the lower value of the two in order to be able to limit the losses in the transformer).
Regarding claim 4, Jauch discloses method according to claim 1, wherein said calculations are further based on an equality between: 
a power to be transferred between bridges by the converter, represented by a set point; and 
a power calculated from a model of the converter and values of voltages across the bridges (e.g. page 3, formula 12 pt(t) gives the potency calculated from the voltages v1 and V2 and the formula 20 (Pt*(t) gives the power to be transferred. Formula 21 indicates that pt(t)=pt*(t)).  

Regarding claim 5, Jauch discloses method according to claim 4, wherein the set point is calculated according to a value of the voltage received by one of the bridges and/or to a value of the voltage to be supplied by the other one of the bridges (e.g. page 3, formula 12 pt(t) gives the potency calculated from the voltages v1 and V2 and the formula 20 (Pt*(t) gives the power to be transferred. Formula 21 indicates that pt(t)=pt*(t)).  

Regarding claim 6, Jauch discloses method according to claim 5, wherein the received voltage is an AC voltage and the set point is calculated so that the converter has a PFC-type operation (page 2, column 2).  

Regarding claim 7, Jauch discloses method according to claim 1, wherein the common frequency results from a previous calculation based on an equality between said set point and a modeled power value located in predefined fashion between: a limiting value of the transferrable power modeled according to at least one value representative of durations between said times of the two sequences; and a modeled value of the power for which a value of a current in the transformer during one of the switchings is equal to a current threshold or to zero (e.g. formula 12 is frequency dependent, page 4).  

Regarding claim 8, Jauch discloses method according to claim 1, wherein: 
the two sequences each comprise two respective switching cycles for two branches of the bridge having the sequence applied thereto; the cycles of a first one of the two sequences are phase-shifted with respect to each other; and the cycles of a second one of the two sequences are inverse to each other (fig.3 with the first sequence corresponds to the sequence in green and the second sequence corresponds to the sequence in blue).  

    PNG
    media_image2.png
    469
    343
    media_image2.png
    Greyscale

Regarding claim 9, Jauch discloses method according to claim 8, wherein the cycles of the first and/or second one of the two sequences have a duty cycle substantially equal to 0.5 (e.g. fig.3, the second sequence has a duty cycle of 0.5 (Ts/2) and one skilled in the art would not hesitate to use a duty cycle of 0.5 for the first sequence as well).  

Regarding claim 15, Jauch discloses device (fig.1, pages 1-2 indicates the bidirectional switching devices) configured to implement a method according to claim 1.  

Regarding claim 16, Jauch discloses converter (fig.1: AC-DC converter, page 2, col.1) comprising a device (fig.1, pages 1-2 indicates the bidirectional switching devices) according to claim 15.  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jauch F et al., “Single-phase single-stage bidirectional isolated ZVS AC-DC converter with PFC”, 15th international power electronics and motion control conference, September 4, 2012, 8 pages (hereinafter Jauch) in view of Saha Jaydeep et al., “A Review on Bidirectional Matrix-Based AC-DC Conversion for Modular Solid-State-Transformers” IEEE 4th International Future Energy Electronics Conference, November 25, 2019, 8 pages (hereinafter Saha).

Regarding claim 10, Jauch fails to disclose wherein: one of the states of the first one of the two sequences corresponds to a given direction of a voltage to the transformer by the bridge having the first one of the two sequences applied thereto; and 
the first one of the two sequences varies during a same halfwave of an AC voltage across one of the bridges, so that: during at least a first time period, switchings into and out of said one of the states occur in a same state of the second one of the two sequences; and during at least a second time period, switchings into and out of said one of the states occur in different states of the second one of the two sequences.  
Saha discloses method according to claim 8, wherein: one of the states of the first one of the two sequences corresponds to a given direction of a voltage to the transformer by the bridge having the first one of the two sequences applied thereto; and 
the first one of the two sequences varies during a same halfwave of an AC voltage across one of the bridges, so that: during at least a first time period, switchings into and out of said one of the states occur in a same state of the second one of the two sequences; and during at least a second time period, switchings into and out of said one of the states occur in different states of the second one of the two sequences (e.g. figs. 5, 6, pages 3-4).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the method of Jauch to include “one of the states of the first one of the two sequences corresponds to a given direction of a voltage to the transformer by the bridge having the first one of the two sequences applied thereto; and the first one of the two sequences varies during a same halfwave of an AC voltage across one of the bridges, so that: during at least a first time period, switchings into and out of said one of the states occur in a same state of the second one of the two sequences; and during at least a second time period, switchings into and out of said one of the states occur in different states of the second one of the two sequences” as taught by Saha for the purpose of providing high reliability and cost effectiveness (page 8, conclusion of Saha).

11.	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jauch F et al., “Single-phase single-stage bidirectional isolated ZVS AC-DC converter with PFC”, 15th international power electronics and motion control conference, September 4, 2012, 8 pages (hereinafter Jauch) in view of Jain et al. Pub. No.: US 2011/0249472 A1 (hereinafter Jain).
Regarding claim 11, Jauch fails to disclose wherein the bridges are respectively switched: according to the first and second ones of the two sequences when the value of a ratio between respective voltages of the bridges is greater than a transformation ratio of the transformer; and according to the second and first ones of the two sequences when the value of the ratio between respective values of the bridges is greater than the transformation ratio.  
Jain discloses method according to claim 8, wherein the bridges are respectively switched: according to the first and second ones of the two sequences when the value of a ratio between respective voltages of the bridges is greater than a transformation ratio of the transformer; and according to the second and first ones of the two sequences when the value of the ratio between respective values of the bridges is greater than the transformation ratio (e.g. fig. 4A and table 1 show that the sequence comprising cycles out of phase αp or αs different from 0 with respect to each other corresponds to the first or second sequence according to the parameter m with m=Nps*Vdc2/Vdc1, para. [0028]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the method of Jauch to include “the bridges are respectively switched: according to the first and second ones of the two sequences when the value of a ratio between respective voltages of the bridges is greater than a transformation ratio of the transformer; and according to the second and first ones of the two sequences when the value of the ratio between respective values of the bridges is greater than the transformation ratio” as taught by Jain for the purpose of providing an increased efficiency particularly at low load condition (para. [0006] of Jain).

Regarding claim 12, Jauch fails to disclose wherein the sequences have between each other a phase shift and are generated based on opposite desired values of said phase shift for values inverse to each other of a ratio of the ratio between voltages to the transformation ratio.
Jain discloses method according to claim 11, wherein the sequences have between each other a phase shift and are generated based on opposite desired values of said phase shift for values inverse to each other of a ratio of the ratio between voltages to the transformation ratio (e.g. fig. 4A and table 1 show that the sequence comprising cycles out of phase αp or αs different from 0 with respect to each other corresponds to the first or second sequence according to the parameter m with m=Nps*Vdc2/Vdc1, para. [0028]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the method of Jauch to include “the sequences have between each other a phase shift and are generated based on opposite desired values of said phase shift for values inverse to each other of a ratio of the ratio between voltages to the transformation ratio” as taught by Jain for the purpose of providing an increased efficiency particularly at low load condition (para. [0006] of Jain).

Regarding claim 13, Jauch fails to disclose method according to claim 11, wherein the bridges are respectively switched: according to the first and second ones of the two sequences when the value of the ratio between voltages is greater than the transformation ratio; and according to the second and first ones of the two sequences when the value of the ratio between voltages is smaller than the transformation ratio.  
Jain discloses method according to claim 11, wherein the bridges are respectively switched: according to the first and second ones of the two sequences when the value of the ratio between voltages is greater than the transformation ratio; and according to the second and first ones of the two sequences when the value of the ratio between voltages is smaller than the transformation ratio (e.g. fig. 4A and table 1 show that the sequence comprising cycles out of phase αp or αs different from 0 with respect to each other corresponds to the first or second sequence according to the parameter m with m=Nps*Vdc2/Vdc1, para. [0028]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the method of Jauch to include “the bridges are respectively switched: according to the first and second ones of the two sequences when the value of the ratio between voltages is greater than the transformation ratio; and according to the second and first ones of the two sequences when the value of the ratio between voltages is smaller than the transformation ratio” as taught by Jain for the purpose of providing an increased efficiency particularly at low load condition (para. [0006] of Jain).

Regarding claim 14, Jauch fails to disclose wherein the two sequences are generated from a same value representative of an interval between switching times of the two sequences: for a value of a ratio between voltages across the two bridges greater than the transformation ratio; and for a value of the ratio between voltages smaller than the transformation ratio.  
  Jain discloses method according to claim 13, wherein the two sequences are generated from a same value representative of an interval between switching times of the two sequences: for a value of a ratio between voltages across the two bridges greater than the transformation ratio; and for a value of the ratio between voltages smaller than the transformation ratio (e.g. fig. 4A and table 1 show that the sequence comprising cycles out of phase αp or αs different from 0 with respect to each other corresponds to the first or second sequence according to the parameter m with m=Nps*Vdc2/Vdc1, para. [0028]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the method of Jauch to include “the two sequences are generated from a same value representative of an interval between switching times of the two sequences: for a value of a ratio between voltages across the two bridges greater than the transformation ratio; and for a value of the ratio between voltages smaller than the transformation ratio” as taught by Jain for the purpose of providing an increased efficiency particularly at low load condition (para. [0006] of Jain).
  
Conclusion
12.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Li et al. Pub. No.: US 10454366 B1 discloses single stage isolated PFC converters

CONTACT INFORMATION
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (10/15/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837